                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                               Plaintiff,          )
                                                   )
                        v.                         )      Cause No. 1:07-cr-00106-JMS-TAB
                                                   )
  LARRY WILLIAMS (03),                             )
                                                   )
                               Defendant.          )

         ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris Pryor’s Report and Recommendation dkt. [454]

recommending that Larry Williams’ supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Pryor’s

Report and Recommendation dkt. [454]. The Court finds that Mr. Williams committed Violation

Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons for

Offender under Supervision dkt [444]. The Court now orders that the defendant's supervised

release is therefore REVOKED, and Mr. Williams is sentenced to the custody of the Attorney

General or his designee for a period of twenty-four (24) months imprisonment with no supervised

release to follow.   The sentence is to be served consecutive to any state case the defendant is

currently serving time for.

      Date: 1/15/2020



 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
 United States Probation Office, United States Marshal
